                     Case 1:21-cv-01482-GHW Document 47 Filed 03/25/21 Page 1 of 1



Ostrolenk                              845 Third Avenue
                                       New York, New York 10022
                                       212.596.0500
                                                                         Partners
                                                                         Robert C. Faber
                                                                                                   Attorneys
                                                                                                   George Brieger
                                                                                                                        Jurisdictions

                                                                         Max Moskowitz             Richard J. Danyko
Faber LLP
                                                                                                                        *DC Bar
                                       Fax 212.382.0888                                                                 **DC & CT Bars
                                                                         James A. Finder           Mark A. Farley
                                       www.ostrolenk.com
                                                                         William O. Gray, III      Marian E. Fundytus
                                       email@ostrolenk.com
Intellectual Property Law                                                Kourosh Salehi**          Paul Grandinetti*
                                                                         Charles C. Achkar, Ph.D   Sean P. McMahon
                                                                                                   Ariel S. Peikes



                                                                  March 26, 2021
         VIA ECF
         Hon. Gregory H. Woods
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St.
         Courtroom 12C
         New York, NY 10007-1312

                   Re:      Life Style Futon, Inc., et al v. EasyFit Slipcover LTD. et al
                            Civil Action No.: 1:21-cv-01482-GHW

         Dear Judge Woods:

                 We are counsel for Plaintiffs Life Style Futon, Inc. and Easy Fit, Inc. Earlier today, a
         joint Stipulation was filed with the Court, to dismiss this action against the Defendants
         Tucows and the in rem domains.

                 Yesterday, the Defendants EasyFit LTD (now Cabrexa LTD), Cabrexa LLC and
         Ilyass Et Tahiri (collectively, “Et Tahiri Parties”) reached out to Plaintiffs, which resulted in
         a settlement agreement understanding that, upon consummation, if any, will resolve all issues
         between them, disposing of this action.

                Accordingly, the Plaintiffs and the Et Tahiri Parties jointly request a thirty (30) day
         suspension of the present action.

                 Plaintiffs and the Et Tahiri Parties plan that the action will be dismissed by way of a
         stipulated Consent Order.
                                                         Respectfully submitted,

                                                                  OSTROLENK FABER LLP

                                                                  /s/MAX MOSKOWITZ
                                                                  Max Moskowitz
                                                                  Ariel Peikes
                                                                  845 Third Avenue
                                                                  New York, New York 10022
                                                                  212 596 0500
                                                                  Attorney for Plaintiffs

         cc: Defendants via email and ECF


         {02642946.1}
